         Case 1:18-cv-11940-RGS Document 23 Filed 10/15/18 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 GENZYME CORPORATION,

                        Plaintiff,

                v.                                         CIVIL ACTION No. 18-cv-11940-RGS

 THOMAS DOTTER,

                        Defendant.


    PLAINTIFF’S OPPOSTION TO MOTION TO WITHDRAW APPEARANCE AS
                       COUNSEL FOR DEFENDANT

       On the evening of Friday October 12, 2018 (at approximately 7 p.m.), counsel for

Defendant Thomas Dotter (“Dotter”), on the eve of Mr. Dotter’s scheduled deposition and in the

midst of expedited discovery, informed counsel for Plaintiff Genzyme Corporation (“Genzyme”)

that his firm had been terminated by Mr. Dotter. Counsel then informed Genzyme the next

morning (Saturday, October 13) that Mr. Dotter would not be appearing for his deposition on

Monday, October 15 and that successor counsel would contact Genzyme at some point during

the following week. This sudden development came more than a week after the parties agreed to

an expedited deposition schedule. This apparent attempt by Mr. Dotter to evade his discovery

responsibilities should not be permitted, particularly at this stage of the case with court-ordered

expedited discovery pending. Genzyme thus opposes the withdrawal of Mr. Dotter’s counsel

until successor counsel appears on his behalf.

                                     PROCEDURAL HISTORY

       As the Court is aware, this is not the first time that Mr. Dotter or his counsel has

attempted to thwart Genzyme’s efforts at obtaining expedited discovery. On September 7, 2018,

Genzyme filed a complaint in Massachusetts Superior Court against Mr. Dotter and filed an
                                                 1
         Case 1:18-cv-11940-RGS Document 23 Filed 10/15/18 Page 2 of 5



emergency motion to conduct expedited discovery to determine whether and to what extent Mr.

Dotter was violating his non-compete agreement following his resignation from Genzyme. (See

Doc. 6.) A hearing on that motion was scheduled for September 13, 2018 in Middlesex Superior

Court. Mr. Dotter’s counsel requested a continuance of the hearing to the following week to

accommodate his schedule and Genzyme agreed, moving the hearing to September 17, 2018. Id.

Mr. Dotter used this additional time to remove the case to this Court, resulting in the

postponement of the hearing. Id. Genzyme then moved this Court for a hearing on that motion.

Id. On September 17, 2018, the Court ordered defendant to confirm by September 20, 2018

whether Mr. Dotter was employed by Novartis or would be in the near future and, if the answer

was affirmative, permitted Genzyme to serve the proposed discovery, which included one set of

document requests and interrogatories and a deposition notice on Mr. Dotter and a document and

deposition subpoena on Novartis, with responses due 10 calendar days after service. (Doc. 7.)

       Now, once again, Mr. Dotter appears to be taking advantage of a postponement granted

by Genzyme for his strategic advantage. On October 2, 2018, Genzyme served a deposition

notice for October 9, 2018 in San Antonio, Texas (where Mr. Dotter resides) on Mr. Dotter. Mr.

Dotter subsequently objected, contending that his counsel was not available any day that week

and that the Court’s order permitting Genzyme’s discovery did not permit a deposition. On

October 5, 2018, the parties reached an agreed deposition schedule. Mr. Dotter’s deposition was

scheduled for October 15 (in Boston by agreement), Novartis’ 30(b)(6) deposition for October 18

and Genzyme agreed (without Mr. Dotter even moving the court for an expedited deposition) to

make a 30(b)(6) representative available on October 23. On October 10, 2018, Genzyme

formally served its deposition notice on Mr. Dotter.




                                                 2
         Case 1:18-cv-11940-RGS Document 23 Filed 10/15/18 Page 3 of 5



        On Friday, October 12, 2018 at approximately 6:30 p.m., Mr. Dotter’s counsel left a

voice mail and sent an email to Genzyme’s counsel asking to speak. At approximately 7:30

p.m., Mr. Dotter’s counsel sent a follow-up email informing Genzyme that his firm had been

terminated. In response to a question from Genzyme’s counsel regarding Mr. Dotter’s intentions

with respect to his deposition, Mr. Dotter’s counsel replied Saturday morning that Mr. Dotter did

not intend to appear and that Mr. Dotter would ensure that his new counsel reaches out to

Genzyme’s counsel in the coming week.

                                          ARGUMENT

       Mr. Dotter’s last-second attempt to avoid his deposition through terminating his counsel

should not be permitted. The parties are in the midst of expedited discovery and permitting Mr.

Dotter’s counsel to withdraw without an appearance of successor counsel would prejudice

Genzyme’s efforts to quickly obtain discovery so that it can proceed with its motion for

preliminary relief. While Mr. Dotter has produced documents and served interrogatory

responses pursuant to the Court’s expedited discovery order, he has not completed his document

production and also agreed to supplement at least one of his interrogatory responses. Moreover,

he agreed to a deposition date, and now is attempting to use the termination of his counsel less

than 24 business hours before the start of the deposition to shirk his responsibilities. Based on all

of this, Mr. Dotter’s counsel has not presented “good cause” to withdraw, see Local Rule

83.5.2(c)(2), without the appointment of successor counsel.

       WHEREFORE, Genzyme respectfully requests that the Court deny the Motion to

Withdraw as Counsel and grant further relief that is just and proper.




                                                 3
        Case 1:18-cv-11940-RGS Document 23 Filed 10/15/18 Page 4 of 5



                                     Respectfully Submitted,

                                     GENZYME CORPORATION,

                                     By its attorneys,


                                     /s/ Michael J. Licker
                                     James W. Bucking, BBO #558800
                                     Michael J. Licker BBO #678746
                                     FOLEY HOAG LLP
                                     155 Seaport Boulevard
                                     Boston, MA 02210
                                     Tel: 617-832-1000
                                     Fax: 617-832-7000
                                     jwb@foleyhoag.com
                                     mlicker@foleyhoag.com
Dated: October 15, 2018




                                     4
         Case 1:18-cv-11940-RGS Document 23 Filed 10/15/18 Page 5 of 5



                                CERTIFICATE OF SERVICE

        I, Michael J. Licker, hereby certify that on this 15th day of October, 2018, the foregoing
document, filed through the ECF system, was served electronically on the registered participants
as identified on the notice of the electronic filing and will be served by U.S. mail, postage
prepaid, to those indicated as non-registered participants.

                                                     /s/ Michael J. Licker
                                                     Michael J. Licker




                                                5
